                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                               CRIMINAL FILE NO.
                    v.                         1:07-CR-60-TWT
 JOSEPH MICHAEL MOONEY also
 known as
 "bjmjbm",
       Defendant.


                                          ORDER


         This is a criminal case.         It is before the Court on the Report and

Recommendation [Doc. 252] of the Magistrate Judge recommending dismissing the

Defendant’s Motion to Vacate Sentence [Doc. 250]. The Court of Appeals has

denied the Defendant’s request to file a successive Motion to Vacate Sentence. The

Court approves and adopts the Report and Recommendation as the judgment of the

Court. The Defendant’s Motion to Vacate Sentence [Doc. 250] is DENIED. The

Motion to Withdraw [Doc. 254] is DENIED as moot.




T:\ORDERS\USA\Closed\07\07cr60\r&r.docx
         SO ORDERED, this 11 day of April, 2019.



                                          /s/Thomas W. Thrash
                                          THOMAS W. THRASH, JR.
                                          United States District Judge




                                            2
T:\ORDERS\USA\Closed\07\07cr60\r&r.docx
